NUMBER 13-08-123-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


                       IN RE ARMANDO ESCATIOLA, JR.


                       On Petition for Writ of Mandamus


                     MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Garza and Benavides
                  Memorandum Opinion Per Curiam

      On March 6, 2008, relator, Armando Escatiola, Jr., filed a petition for writ of

mandamus with this Court in which he alleges that the District Clerk of Nueces County,

Patsy Perez, failed to provide him a copy of the reporter’s record in trial court cause

number 91-CR-682-H, Court of Appeals cause number 13-92-00064-CR, as required by

this Court in a post-card ruling on January 8, 2007. The Court, having examined and fully

considered the petition for writ of mandamus, is of the opinion that relator has not shown

himself entitled to the relief sought. Accordingly, the petition for writ of mandamus is
DENIED. See TEX . R. APP. P. 52.8(a).

                                                  PER CURIAM

Do not publish. See T EX . R. A PP. P. 47.2(b).

Memorandum Opinion delivered and
filed this the 13th day of March, 2008.




                                           2
3